REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the limitation of a vacuum pump with a heat transfer member provided at a fixing portion between a pump base and a top panel of a power source housing and provided radially outward relative to a sealing member, separate and apart from the sealing member, and having a coefficient of thermal conductivity higher than the sealing member is not shown in the prior art in combination with the remaining limitations of claim 1.  The examiner notes US PGPub 2015/0108723 which teaches a two part metal to metal seal (12, 13).  In this seal, the outer seal (12) is radially outside of and provided separate and apart from the inner seal (13), but there is no teaching of a difference in thermal conductivity.  Therefore, even if such a seal were combined with the previous references, the claimed subject matter would not be rendered obvious.  The examiner also notes that while Stoll (previously cited) teaches a double seal, there is no teaching of a metal seal radially outside another sealing member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10 September 2021